ON SUPERVISORY WRITS TO THE CRIMINAL DISTRICT COURT, PARISH OF ORLEANS
PER CURIAM:
| (Writ granted in part. If it has not already done so, the district court is ordered to provide relator with a copy of its September 22, 2015 ruling, as ordered by the court of appeal. See State v. Martin, 15-1310 (La. App. 4 Cir. 12/18/15) (un-pub’d). The district court is further ordered to provide this Court with proof of its compliance within 30 days and to record *365a minute entry consistent with this order. The application is otherwise denied.